internal_revenue_service department of the treasury washington dc number release date third party communication none date of communication not applicable index number person to contact telephone number 1d no refer reply to cc tege eoeg e01 plr-t-103500-15 date date legend trust college agreement x l h dear this letter responds to a letter from your authorized representative dated date and subsequent correspondence submitted on behalf of trust requesting rulings that trust's exchange of assets for units with respect to college’s endowment receipt of payments with respect to the units and the holding and redemption of units as described below will not generate unrelated_business_taxable_income to trust trust represents the facts as follows plr-t-103500-15 facts trust is a charitable_remainder_unitrust described in sec_664 of the internal_revenue_code_of_1986 as amended code college is the sole charitable_remainder beneficiary under the terms of the trust agreement trust’s donor is entitled to an annual payout of a unitrust_amount equal to a percentage of the net fair_market_value of trust’s assets see sec_664 the remainder_interest in trust will be distributed to college as the remainder beneficiary upon the death of the donor college is an educational_institution recognized as a tax-exempt_organization described in sec_501 and sec_170 of the code college maintains an endowment comprised of privately raised moneys which was established to provide economic resources for its educational activities the endowment is heavily diversified in both domestic and international markets and utilizes alternative investment strategies to reduce the overall risk of the portfolio and to enhance investment returns much of the income earned by the endowment consists of passive dividends interest rents and long- and short-term_capital_gains but some income is debt-financed or otherwise is treated as unrelated_business_taxable_income within the meaning of sec_512 of the code college uses a unit concept as a financial recordkeeping device for various college funds each fund is allocated a certain number of units of the endowment the value of each unit is determined by dividing the total value of the endowment by the number of outstanding units each fund is entitled to a periodic_payment based on the number of units owned and the annual spending rate college sets the spending rate to provide a responsible annual contribution to operations and provide a measure of protection against declining returns college’s spending policy provides that income distributed per unit will typically increase by y annually as long as the resulting amount is more than y and less than z of the endowment market_value presently trust’s assets are invested in mutual funds managed by x college will become sole trustee of trust prior to trust’s exchange of assets for units as trustee college will want to achieve greater economies of scale in the management of trust’s assets a higher and more stable investment return and a greater diversification of investment to this end as trustee college will propose to enable trust to participate indirectly in the return on college’s endowment by entering into the agreement that will provide for the exchange of trust assets for units with respect to the endowment the number of units trust will receive will be in proportion to the value of trust’s investment with respect to the endowment at the time of the issuance of the units each unit will give trust a contractual right to receive periodic_payments based on the number of units owned multiplied by the same spending rate that college uses to fund its various college funds as described above the contract will provide that trust in its capacity can choose to either reinvest part of the periodic_payments in additional units or plr-t-103500-15 redeem units depending on trust’s cash requirements for meeting its minimum distribution the value of the units both at the time of acquisition and redemption will be based on the value of all underlying investment_assets held in the endowment under the contract trust will have no ownership_interest in the underlying assets of the endowment and no contractual rights with respect to other trusts also invested in units with respect to the endowment all endowment investments will continue to be made in college’s name and for college’s benefit except for the right to review the payout computation trust will have no power or right of any kind to control direct supervise recommend or review college’s business activities operations or decisions with respect to the endowment trust will not have the right to veto or opt_out of any of the underlying endowment investments when decisions are made by college regarding the endowment investments college will not be acting in its capacity as trustee of trust the contract will provide that with respect to the issuance of units college is neither a partner nor an agent of trust trust will not be or become liable for any cost expense or payment incurred or due by college or for which college is liable or responsible relating to the endowment or the underlying endowment assets other than bearing its allocable portion of the costs of management as described below college will indemnify and hold trust harmless from and against any liability arising out of any_action or inaction by college with respect to the endowment or the underlying assets college also will pay any_tax owed on unrelated_business_taxable_income earned by the endowment’s portfolio college represents that it will not assess a trustee’s fee or any other charges for its services as trustee of the trust however it may recover actual costs of administration of the trust in addition college expects to recover its actual costs of management of the endowment including the actual costs of management of trust assets as a charge against the total investment return of the endowment these costs will decrease the value of trust’s units trust is representative of a number of charitable_remainder trusts with respect to which college has and will have the sole charitable_remainder interest and for which college will be the trustee college will make units available to these trusts on the same terms as described in this letter for trust similarly college represents that it will not assess a trustee’s fee or any other charges for the administrative services it will provide as trustee of any of these trusts law and analysis sec_511 of the code in part imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 of the code sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business plr-t-103500-15 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 of the code sec_512 of the code excludes from the definition of unrelated_business_taxable_income all dividends interest payments_with_respect_to_securities_loans as defined in subsection a amounts received or accrued as consideration for entering into agreements to make loans and annuities and all deductions directly connected with such income sec_512 of the code excludes from the definition of unrelated_business_taxable_income all royalties including overriding royalties wnether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income sec_512 of the code excludes from the definition of unrelated_business_taxable_income certain rents sec_512 of the code excludes from the definition of unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than stock_in_trade or property of a kind which would be property included in the inventory of the organization if on hand at the close of the taxable_year or property_held_primarily_for_sale to customers in the ordinary course of a trade_or_business sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services an activity does not lose its identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization sec_664 of the code provides in part that a charitable_remainder_unitrust shall for any taxable_year not be subject_to any_tax imposed by subtitle a unless a_trust has unrelated_business_taxable_income within the meaning of sec_512 of the code determined as if part iil of subchapter_f applied to such unitrust in which case there is imposed on the unitrust an excise_tax equal to the amount of such unrelated_business_taxable_income sec_664 of the code defines a charitable_remainder_unitrust as a_trust a plr-t-103500-15 from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 of the code and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 of the code c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 of the code or is to be retained by the trust for such a use and d with respect to each contribution of property to the trust the value determined under sec_7520 of the code of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_1_512_b_-1 of the income_tax regulations regulations states that whether a particular item_of_income falls within any of the modifications provided in sec_512 of the code shall be determined by all the facts and circumstance of each case sec_1_512_b_-1 of the regulations excludes from the computation of unrelated_business_taxable_income certain investment_income including dividends interest payments_with_respect_to_securities_loans as defined in sec_512 of the code annuities income from notional_principal_contracts as defined in sec_1_863-7 of the regulations or regulations issued under sec_446 of the code other substantially_similar income from ordinary and routine investments to the extent determined by the commissioner and all deductions directly connected with any of the foregoing items of income sec_1_512_b_-1 of the regulations excludes from the computation of unrelated_business_taxable_income certain investment_income including gains or losses from the sale exchange or other_disposition of property other than i stock_in_trade or property of a kind which would be property included in the inventory of the organization if on hand at the close of the taxable_year or ii property_held_primarily_for_sale to customers in the ordinary course of a trade_or_business sec_1_513-1 of the regulations includes gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions plr-t-103500-15 sec_1_513-1 of the regulations provides that for purposes of sec_513 of the code the term trade_or_business has the same meaning it has in sec_162 of the code and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in determining whether a trade_or_business from which a particular amount of gross_income derives is regularly carried on’ within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued sec_1_513-1 of the regulations provides that in general gross_income derives from an unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question - the activities of producing and distributing the goods or performing the services involved - and the accomplishment of the organization’s exempt purposes sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances a charitable_remainder_unitrust described in sec_664 of the code pays a fixed percentage of the value of its assets to an individual for a term of years or a life-time and then transfers the remainder to or for_the_use_of an organization described in sec_170 of the code income from such trusts is exempt from federal_income_tax see sec_664 however an excise_tax is imposed equal to the amount of any unrelated_business_taxable_income of the trust see sec_664 for exempt_organizations including charitable_remainder unitrusts income from certain passive investments such as interest dividends rent and similarly produced passive_income is generally excluded from taxation as unrelated_business_income by sec_512 of the code in addition gains from sale_or_exchange of property other than property that is stock_in_trade or primarily held_for_sale to customers in the ordinary course of business are excluded from the computation of unrelated_business_taxable_income see sec_512 whether the modifications of sec_512 of the code apply is dependent upon the facts and circumstances of each case see sec_1_512_b_-1 plr-t-103500-15 zt in this case the investment of the assets of trust in units and holding of the units will not give trust any ownership_interest or rights in the assets of the endowment an investment in units will not give trust any power or right to control direct supervise recommend or review the business activities operations or decisions of college with respect to the endowment nor will it give trust the right to veto or opt_out of any underlying investment in the endowment likewise an investment in units will not give trust a proprietor’s interest in the profits and losses of the endowment rather a unit will represent a mere contractual right to receive periodic_payments from the endowment as determined by college furthermore the investment of trust assets in units with respect to the endowment will not be characterized as a partnership for federal_income_tax purposes college and trust will not hold themselves out as partners or manifest any intention to join together in the conduct of an enterprise on the contrary the contract between college and trust will specifically state that college is not a partner or an agent of trust with respect to the issuance and holding of units furthermore the proposed arrangement between college and trust has none of the characteristics that are commonly associated with a partnership since trust’s investments in units with respect to the endowment do not give trust any ownership_interest in the underlying assets of the endowment and since the relationship between college and trust will not be in the nature of a partnership or agency the payments from the college out of the endowment will reflect ordinary_income and not take on the character of the income of the underlying assets although trust has represented that some of the assets in the endowment are debt-financed or otherwise treated as producing unrelated_business_taxable_income to the college under sec_512 of the code the character of the assets owned by the endowment will not determine the character of college’s payments to trust trust will only have a right to the amount of income from the endowment that college determines in its sole discretion pursuant to the unit payout under its spending policy the payment that trust will receive is based on a contract not on the character or performance of the underlying assets therefore any debt-financing associated with an underlying asset in the endowment is not relevant in determining whether trust has any unrelated_business_taxable_income the exchange by trust of its assets for units will be an investment activity and the receipt of payments with respect to those units will be income from ordinary and routine investments of the type that is excludible from unrelated_business_taxable_income by reason of sec_512 of the code and sec_1_512_b_-1 of the regulations accordingly neither the receipt of payments with respect to the units nor the holding of the units will result in the receipt of unrelated_business_taxable_income to trust in addition the proposed contract between trust and college allows trust to redeem units and receive from college the value of a unit on the date when trust surrenders it to college under the facts of the contractual arrangement units will be neither plr-t-103500-15 inventory nor property that is primarily held_for_sale to customers in the ordinary course of business a redemption of units will fall within sec_512 of the code and sec_1_512_b_-1 of the regulations and be treated as gain_or_loss recognized in connection with the investment activities of trust thus money trust will receive when it redeems units will not be taxed as unrelated_business_taxable_income conclusion based solely on the facts and representations submitted we rule that trust’s exchange of assets for units with respect to college’s endowment receipt of payments with respect to the units and the holding and redemption of units will not generate unrelated_business_taxable_income to trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an individual with authority to bind the taxpayer this office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income set forth in the ruling concerning whether income or loss from a surrender or redemption of units is treated as ordinary_income or loss or as gain_or_loss from the sale_or_exchange of a capital_asset in particular no opinion is expressed or implied this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to trust’s authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely mary jo salins acting branch chief exempt_organizations branch tax exempt government entities
